       Case 2:20-cv-00055-BMM Document 14 Filed 12/07/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

JENNA SCHAFER AND WALTER                                   CV-20-55-BU-BMM
SCHAFER,

                           Plaintiffs,                      ORDER TO DISMISS
                                                            WITHOUT
       vs.                                                  PREJUDICE AND
                                                            ALLOW PLAINTIFFS
                                                            TO FILE AMENDED
BAYER CORPORATION,
                                                            COMPLAINT
                           Defendant.




      Upon the unopposed Motion filed by the Plaintiffs, with no objection from

Defendant’s Counsel and good cause appearing:

      Accordingly, IT IS ORDERED that Plaintiffs’ Motion to Dismiss without

Prejudice (Doc. 13) is GRANTED.

      1. Plaintiffs’ complaint is dismissed without prejudice.

      2. Plaintiff’s shall have ninety (90) days from the date of this Order to file an

      amended complaint.

             Dated this 4th day of December, 2020.




                                             1
